DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/25/2021 and 02/09/2022 have been considered by the examiner.

Claim Status
Claims 1-20 are pending, with claims 1-20 being examined and no claims deemed withdrawn.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. US10926264B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of US10926264B2 encompass the limitations of claims 1-20 of the instant application.
Claim 1 of US10926264B2 discloses a dispersant system comprising a plurality of taggant vessels, a computer controller, each taggant vessel corresponds to a position in the tag string, a manifold, a plurality of computer-controlled valves, a manifold output tube, and a nozzle which encompasses the limitations of claims 1 and 7 of the instant application.
Claim 12 of US10926264B2 discloses a method comprising determining, by logic in a computer controller, a tag string and converting the tag string into a selection of a taggant set corresponding to selected taggants vessels in a plurality of taggant vessels, wherein a taggant vessel of the plurality of taggant vessels holds a taggant distinct from other taggants of other taggant vessels of the plurality of taggant vessels; allowing or blocking, through a plurality of computer-controlled valves coupled to the computer controller, a flow of taggants to a manifold according to the taggant set; outputting, through a manifold output tube coupled to the manifold, a mix of the taggants that flow to form a dispersant formed according to the tag string; and dispersing, through a nozzle, the dispersant onto an object to be tagged which encompasses the limitations of claims 13 and 19 of the instant application.
Claims 2-11 and 13-19 of US10926264B2 discloses a DNA taggant comprising a static portion, taggants mixed in ethanol, a nozzle structure, logic to flush the manifold output tube, the taggant set corresponding to positions in tag strings that have a “1” value, logic to select a first tag string and a second tag string, logic to select tag strings that incorporate redundancy, logic to select tag strings for distinct lots of one or more objects, wherein the second tag string is selected to have a low Hamming distance from among the set of unused tag strings which encompasses the limitations of claims 2-6, 8-12, 14-18, and 20 of the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-6, 13-14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cocks, E. US 4593360 A, as provided in IDS 03/25/2021, in view of Jung et al. US 20150107475 A1, hereinafter Jung, in view of Lind, R. US 20170333859 A1 as provided in IDS 03/25/2021, hereinafter Lind.
Regarding claims 1 and 13, Cocks discloses a dispersant system (Fig 1) comprising a plurality of supply sources (col 5, line 24 - col 6, line 4), wherein a supply source of the plurality of supply sources holds a material (Solvent, Red, Black, White Green) distinct from other materials of other supply sources (Fig 1). A computer controller (25) controls a plurality of computer controlled valves (28) for allowing or blocking a flow of material to a manifold (29) (col 5, line 24 - col 6, line 4). Line (30) is a manifold output tube coupled to the manifold (Fig 1) and the fluid to be dispensed is flowed and the spray gun (20) has a nozzle (col 5, line 24 - col 6, line 4), for dispersing the fluid onto an object (11) to be painted (Fig 1).
Cocks does not disclose taggants, mixing of materials, and logic to determine a tag string and convert the tag string into a selection of a taggant set corresponding to selected taggant vessels in the plurality of taggant vessels.
Jung is in the related art of marking items for identification (Abstract). Jung discloses that automotive parts may be counterfeited and detection of those parts are becoming more difficult and resource-intensive (par 7-8). Custom DNA taggants can provide authentication of original equipment manufacturer and is the “gold standard” for encryption of product information and validation of authenticity (par 9). The method of applying can be any suitable method of application such as painting and coating (par 28) and printing or molding the taggant onto an object to be marked available in industrial assembly and include sprayers and spray valves (par 266). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the materials of Cocks to incorporate the DNA taggant of Jung. Doing so would provide a method of authentication of original equipment manufacturer with the “gold standard” of encryption of product information and validation of authenticity as recognized by Jung.
Cocks in view of Jung does not disclose mixing of materials and logic to determine a tag string and convert the tag string into a selection of a taggant set corresponding to selected taggant vessels in the plurality of taggant vessels.
Lind is in the analogous art of multiple component dispensing systems (Abstract). Lind discloses a dispensing system (Fig 1) wherein a plurality of vessels (M1-MN), vessel of the plurality of vessels holds a material distinct from other materials of other vessels of the plurality of vessels (par 10-12) and a dispensing device (D1) having a mixing manifold for mixing and delivering compounds (par 14). A computer controller (18), including logic (par 24) and determines a target composition and converts the composition into a selection of materials corresponding to selected material vessels in the plurality of material vessels (par 23). A plurality of computer-controlled valves (12A-12N), coupled to the computer controller (Fig 2), for allowing or blocking a flow of materials to the manifold according to the target composition (par 20-22). A proportioner (PROP1) controlled by the computer controller individually controls and regulates the flow of each of the component materials individually and delivers each of the component materials to the dispensing device (par 29). This allows multiple dispensing devices to receive any one or more target ratios and target total flow rates of material components using one pump per material component reducing cost, complexity, and overall maintenance (par 29).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dispensing system of Cocks in view of Jung to incorporate the proportioner and dispensing device of Lind. Doing so would allow target ratios and target total flow rates of materials components to be dispensed while reducing cost, complexity, and overall maintenance as recognized by Lind.

Regarding claims 2 and 14, Cocks in view of Jung in view of Lind discloses all of the limitations of claims 1 and 13, wherein the taggant comprises a DNA taggant (Jung, par 27).

Regarding claims 4 and 16, Cocks in view of Jung in view of Lind discloses all of the limitations of claims 1 and 16, and Jung further discloses ethanol as a carrier of taggants (Jung, par 175-177).

Regarding claims 5 and 17, Cocks in view of Jung in view of Lind discloses all of the limitations of claims 1 and 17, Cocks further comprising a nozzle structure that provides for mixing of the dispersant with an atomizing air stream (Cocks, col 6, lines 36 – 61).

Regarding claims 6 and 18, Cocks in view of Jung in view of Lind discloses all of the limitations of claims 1 and 13, Cocks discloses that the valves (28) are computer controlled in accordance with a computer program and includes wherein the computer controller includes logic to flush at least the manifold output tube and the nozzle (Cocks, col 5, line 24 - col 6, line 4) between changes in the selection of different paints which would change and thus allow for cleaning between the tag string from a first tag string to a second tag string.

Allowable Subject Matter
Claims 3, 7-12, 15, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Macula et al. US 20110165569 A1 discloses a mix of taggants comprising DNA taggants.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quocan B Vo whose telephone number is (571)272-8990. The examiner can normally be reached Monday - Friday 9:00 - 5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Q.B.V./Examiner, Art Unit 1798                                                

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797